Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 6/17/2021.
Claims pending in the case: 1-15.
All documents listed in applicant’s Information Disclosure Statements dated 8/24/2021 have been considered; Office action documents have been crossed out after consideration so that they are not listed as cited references in any subsequent patent publication resulting from the instant application. 
	 
Claim Objections
Claim 2-13 objected to because of the use of “and/or” phrase.  The examiner suggests using “at least one of” before the choices instead of “and/or” at the end.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“controller configured to” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Controller” as per specification paragraph [20 in pg-pub] is a collection of hardware components, “the controller can have at least one computing unit for processing signals or data; at least one memory unit for storing signals or data; at least one interface to a sensor or an actuator for reading in sensor signals from the sensor, or for outputting control signals to the actuator; and/or at least one communication interface for reading in or outputting data which are embedded in a communication protocol”
All claims dependent on the claims identified above are also interpreted under 35 U.S.C. 112(f) due to the virtue of their respective direct and indirect dependencies.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is not for either processes, machines, manufactures or compositions of matter.  
Independent claim 13 recites a “computer program”. However, such computer program is software per se.  There is no associated structural component within the claimed limitations, and as such the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.


Claims 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 14, these claims are for machine-readable storage medium storing instructions to perform various functions.  However, the machine-readable storage medium could be interpreted as signals.  Therefore, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is not for either processes, machines, manufactures or compositions of matter.  
Independent claim 15 recites a system comprising “controller”, “user interface” and “monitoring device”. However, such “controller”, “user interface” and “monitoring device” may be software per se.  There is no associated structural component within the claimed limitations, and as such the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6-9, the phrase "at least one further" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "at least one further"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN 101572010 A – please refer to attached English translation for the mapping) in view of Hu (US 20040111131).

Regarding claim 1, Liang teaches, Method for setting up traffic monitoring for a monitoring location, wherein the method  comprises the following steps: outputting a display signal to a user interface, wherein the display signal is suitable to effect, by means of the user interface, a display of at least one image symbol in a combined overview for the monitoring location, which image symbol relates to at least one configurable parameter of the traffic monitoring (Liang: Pg. 3 [1]: display traffic monitoring result; Pg. 3 [6]: electronic display overlaid above the displayed road with images as shown in Fig. 2; Pg. 3 [5]: parameter setting controls) , 
wherein the at least one parameter can be influenced by interaction with a user in order to configure the at least one configurable parameter (Liang: Pg. 2 [4-5], Pg. 5 [4], Pg. 6 [2]: traffic related parameters may be changed manually); 
reading in a user input signal from the user interface, wherein the user input signal represents an input of a user for configuring the at least one parameter (Liang: Pg. 2 [4-5], Pg. 5 [4], Pg. 6 [2]: traffic related parameters may be changed manually), … and 
configuring the at least one configurable parameter depending on the user input signal  in order to set up the traffic monitoring (Liang: Pg. 2 [4-5], Pg. 5 [4], Pg. 6 [2]: traffic related parameters may be changed manually).
However Liang does not specifically teach, image symbol can be influenced by gestural interaction with a user in order to configure the at least one configurable parameter;
which input is made by gestural interaction with the at least one image symbol and recognized by gesture recognition;
Hu teaches, image symbol can be influenced by gestural interaction with a user in order to configure the at least one configurable parameter;
which input is made by gestural interaction with the at least one image symbol and recognized by gesture recognition (Hu: [26]: display parameter icons that are draggable to change the parameter values);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liang and Hu because the combination would enable icon representations of parameters that may be used to update parameters. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make is easier for user to update a desired parameter through selection of the corresponding icon instead of navigating through menu items.

Regarding claim 2, Liang and Hu teach the invention as claimed in claim 1 above and further teach, wherein, in the step of outputting, the display signal is output to a touch-sensitive and/or contactless user interface; wherein, in the step of reading in, the user input signal is read in from the touch-sensitive and/or contactless user interface; wherein the gestural interaction is detectable in a touch-sensitive and/or contactless manner by means of the user interface (Hu: [26]: display parameter icons that are draggable by touch to change the parameter values). 

Regarding claim 3, Liang and Hu teach the invention as claimed in claim 1 and further teach, wherein, in the step of outputting, the display signal is suitable for effecting, by means of the user interface, a display of at least one image which can be influenced by pinching with two fingers, spreading with two fingers, dragging and dropping, tapping, and/or swiping as gestural interaction (Hu: [26]: display parameter icons that are draggable to change the parameter values).

Regarding claim 4, Liang and Hu teach the invention as claimed in claim 1 and further teach, wherein, in the step of outputting, the display signal is suitable for effecting, by means of the user interface, a display of at least one image symbol which can be scaled, selected, moved, deleted, copied, rotated, and/or deselected by gestural interaction (Hu: [26]: display parameter icons that are draggable to scale it according to a desired parameter values)
Regarding claim 5, Liang and Hu teach the invention as claimed in claim 1 and further teach,  wherein, in the step of outputting, the display signal is suitable for effecting, by means of the user interface, a display of at least one image symbol for which a context menu, a selection menu, a drop- down menu, a keyboard control element, an input field, and/or at least one other control element can be displayed by gestural interaction (Townsend: [9, 31, 48]: parameter modified by user interaction and selection of representative buttons that displays selection menu) (Hu: [26]: display parameter icons that are draggable to change the parameter values; [29]: clicking on an icon may display menu).

Regarding claim 6, Liang and Hu teach the invention as claimed in claim 1 and further teach,  wherein, in the step of outputting, the display signal  is suitable for effecting, by means of the user interface, a display of at least one image symbol  which relates to at least one configurable infrastructure parameter of the monitoring location of the traffic monitoring, wherein the at least one infrastructure parameter represents a number of lanes, an orientation of at least one lane, a width of at least one lane, a curvature of at least one lane, an intersection type, a position of a traffic signal installation, an infrastructure at the monitoring location that is preconfigured using inputtable position data of the monitoring location, and/or at least one further infrastructure parameter (Liang: Pg. 2 [4-5], Pg. 5 [4], Pg. 6 [2]: traffic related parameters such as number of lanes, may be changed manually) (Hu: [26]: display parameter icons that are draggable to change the parameter values).

Regarding claim 8, Liang and Hu teach the invention as claimed in claim 1 and further teach, wherein, in the step of outputting, the display signal is suitable for effecting, by means of the user interface, a display of at least one image symbol  which relates to at least one configurable device parameter of at least one monitoring device of the traffic monitoring (Liang: Pg. 2 [4-5], Pg. 5 [4], Pg. 6 [2]: traffic related parameters may be changed manually)(Hu: [26]: display parameter icons that are draggable to change the parameter values), wherein the at least one device parameter represents a device type, a position of the monitoring device, an orientation of the monitoring device, a monitoring type, and/or at least one further device parameter (Liang: Pg. 2 [2]: change driving directions; Pg. 5 [4]: traffic light monitoring (type of monitoring)).

Regarding claim 11, Liang and Hu teach the invention as claimed in claim 1 and further teach, having a step of updating the display signal in response to the user input signal and/or using the at least one parameter configured in the step of configuring, in order to provide an updated display signal for output to the user interface (Liang: Pg. 2 [4-5], Pg. 5 [4], Pg. 6 [2]: traffic related parameters may be changed manually) (Hu: [26]: display parameter icons that are draggable to change the parameter values and update the icon visually).
Regarding Claim(s) 12, 13, 14 this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 15 this/these claim(s) is/are similar in scope as claim(s) 1. Liang  and Hu also teach, Traffic monitoring system for carrying out traffic monitoring for a monitoring location (Liang: Pg. 3 [1]: traffic monitoring system), wherein the traffic monitoring system has the following features comprising: the controller (Liang: Pg. 3 [3]); 
the user interface, wherein the user interface can be or is connected to the controller so as to be capable of signal transmission (Liang: Pg. 3 [4]: display unit); and at least one monitoring device, wherein the at least one monitoring device can be or is arranged at the monitoring location, wherein the at least one monitoring device can be or is connected to the controller so as to be capable of signal transmission (Liang: Pg. 7 [6]: sensors to monitor parameters connected to control device).
Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN 101572010 A – please refer to attached English translation for the mapping) and Hu (US 20040111131) in further view of Mizuta (US 20170161410).

Regarding claim 7, Liang and Hu teach the invention as claimed in claim 1 and further teach, wherein, in the step of outputting, the display signal is suitable for effecting, by means of the user interface, a display of at least one image symbol  which relates to at least one configurable monitoring parameter of the traffic monitoring (Liang: Pg. 2 [4-5], Pg. 5 [4], Pg. 6 [2]: traffic related parameters may be changed manually) (Hu: [26]: display parameter icons that are draggable to change the parameter values), 
But not, wherein the at least one monitoring parameter represents a maximum permissible speed, a minimum permissible speed, a permissible vehicle characteristic, a minimum permissible distance between vehicles, a permissible pass-through authorization, and/or at least one further monitoring parameter.
Mizuta teaches, wherein the at least one monitoring parameter represents a maximum permissible speed, a minimum permissible speed, a permissible vehicle characteristic, a minimum permissible distance between vehicles, a permissible pass-through authorization, and/or at least one further monitoring parameter (Mizuta: [6-7, 49-50]: parameter setting may be of speed and distance between vehicles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liang, Hu and Mizuta because the combination would enable using additional traffic related parameters to simulate and adjust road conditions. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enhance the scope of the system and make it more accurate by including additional related traffic parameters.

Regarding claim 9, Liang and Hu teach the invention as claimed in claim 1 and further teach, wherein, in the step of outputting, the display signal is suitable for effecting, by means of the user interface, a display of at least one image symbol  
But not, which relates to at least one configurable vehicle parameter, wherein the at least one vehicle parameter represents a vehicle class, a vehicle dimension, a maximum permissible speed for a vehicle at the monitoring location, a minimum permissible speed for the vehicle at the monitoring location, a position of the vehicle with respect to lanes at the monitoring location, an orientation of the vehicle with respect to lanes at the monitoring location, and/or at least one further vehicle parameter.
Mizuta teaches, which relates to at least one configurable vehicle parameter, wherein the at least one vehicle parameter represents a vehicle class, a vehicle dimension, a maximum permissible speed for a vehicle at the monitoring location, a minimum permissible speed for the vehicle at the monitoring location, a position of the vehicle with respect to lanes at the monitoring location, an orientation of the vehicle with respect to lanes at the monitoring location, and/or at least one further vehicle parameter (Mizuta: [6-7, 49-50]: parameter setting may be of speed and distance between vehicles).
The same motivation to combine the prior arts, stated above applies.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN 101572010 A – please refer to attached English translation for the mapping) and Hu (US 20040111131) and Mizuta (US 20170161410) in further view of Yamada (JP 2017030723 – please refer to the attached English translation for the mapping).

Regarding claim 10, Liang and Hu and Mizuta teach the invention as claimed in claim 9 but not, wherein the vehicle class can be influenced by pinching with two fingers and/or spreading with two fingers as gestural interaction.
Yamada teaches, wherein the vehicle class can be influenced by pinching with two fingers and/or spreading with two fingers as gestural interaction (Yamada Fig. 16, Pg. 8 [3-4], Pg. 12 [4]: two fingers may be used to modify distance between two vehicles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liang, Hu, Mizuta and Yamada because the combination would not only enable drag gesture to modify parameters but also enable using pinch gesture to change distance and speed parameters of vehicles. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enhance the scope of the system by including different gestures to modify parameters related to displayed content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176